Citation Nr: 1531060	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  08-16 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression.


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to April 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally requested a hearing before the Board.  In June 2011 the Veteran withdrew that request in writing.  38 C.F.R. 20.704(e).  

In October 2011, the Board remanded the case to the RO for additional development.  

The Board notes that the Veteran, as a lay person, filed his claims as service connection for PTSD.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for his mental health disability, the Board has therefore stated the issue as set forth on the first page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2011, the Board remanded the Veteran's claim, which included providing the Veteran a VA examination in order to obtain a medical opinion by an appropriate VA examiner as to whether any current diagnosed psychiatric disorder was incurred in or aggravated by active service.

Upon remand, the RO did not schedule the Veteran for a VA examination.  Instead, in March 2013, it obtained a medical opinion by a medical provider who was neither a psychiatrist nor a psychologist.  That provider stated an opinion could not be reached without resorting to mere speculation because there was not enough medical information as to whether the Veteran met any diagnosis according to DSM-IV.  The Board finds that the RO's actions here are not in compliance with the Board's remand.  The Veteran was not afforded a VA examination regarding the nature and etiology of a mental health disability, including any diagnosis of a mental health disability pursuant to DSM-IV by someone trained or skilled at making such a diagnosis.  Moreover, the March 2013 report suggested that such an examination is necessary in order for VA to obtain an opinion that is not based upon speculation.  Under these circumstances. VA is then obligated to obtain the procurable, but missing information.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (if further information to assist in making the determination or other procurable and assembled data is required that might reasonably illuminate the medical analysis, then VA must attempt to obtain that data).  

The Board therefore finds the report inadequate and the Veteran should be provided a VA examination to provide the missing information, that is, identification of the disability and an opinion whether it is related to service.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Court held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Id.   On remand, the examiner should provide an opinion identifying each and every current mental health disability and whether the mental health disability is caused by or related to service.  The examiner must provide a diagnosis in accordance with the DSM IV.  38 C.F.R. §§ 3.384, 4.125, 4.130.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from January 2013 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Provide the Veteran with a VA psychiatric examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a mental health disability.  For each mental health disability, the diagnosis of a psychiatric disorder the Veteran (including symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125); and list each diagnosis that is applicable to the Veteran

For each such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is otherwise causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is specifically asked to comment on the clinical significance of the Veteran's history of alcoholism in relation to his psychiatric symptoms.

A complete rationale for any opinion offered should be provided.

3.  After the development requested is completed, readjudicate the claim for service connection for an acquired psychiatric disability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




